103 F.3d 141
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Leander Tom DENETSO, Defendant-Appellant.
No. 96-10024, 96-10030.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1996.*Decided Nov. 21, 1996.

Before:  CHOY, REAVLEY** and LEAVY, Circuit Judges.
MEMORANDUM***
The government has confessed error on the appellant Denetso's claim that the jury was improperly instructed on the elements of the crime of voluntary manslaughter.  See United States v. Paul, 37 F.3d 496 (9th Cir.1994).  We therefore reverse and remand the case to the district court for a new trial.
We reject Denetso's argument that the Major Crimes Act, 18 U.S.C. § 1153, is unconstitutional.  See United States v. Lomayaoma, 86 F.3d 142 (9th Cir.), cert. denied, 117 S.Ct. 272 (1996).
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3